





EXECUTION VERSION


DEUTSCHE BANK AG NEW YORK BRANCH
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 Wall Street
New York, New York 10005


March 22, 2018


SunPower Corporation and
SunPower Corporation, Systems
77 Rio Robles
San Jose, California 95134
Attention: Shawn Fitzgerald, VP, Treasurer


Ladies and Gentlemen:


Reference is made to the Continuing Agreement for Standby Letters of Credit and
Demand Guarantees dated June 29, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”) among SunPower
Corporation, a Delaware corporation (the “Applicant”), SunPower Corporation,
Systems, a Delaware corporation (the “Subsidiary Applicant” and, together with
the Applicant, the “Applicant Parties”), Deutsche Bank AG New York Branch
(“DBAGNY”), and Deutsche Bank Trust Company Americas (“DBTCA”, and together with
DBAGNY, the “Issuer”). Unless the context requires otherwise, capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Reimbursement Agreement.


Each Applicant Party has advised the Issuer, and the Issuer hereby acknowledges,
that one or more Credits issued under the Reimbursement Agreement at an
Applicant Party’s request may remain outstanding after the Scheduled Termination
Date (each such Credit, an “Outstanding Credit”). Each Applicant Party has
further advised the Issuer that it intends to replace one or more Outstanding
Credits with one or more letters of credit issued under a separate credit
facility.


In connection therewith, each Applicant Party hereby acknowledges and agrees
that (a) the Commitment Period shall terminate on the Final Termination Date,
(b) after the Final Termination Date, the Issuer shall have no obligation to
issue, amend, increase, or extend any Credit (including any Outstanding Credit),
(c) if the Issuer elects, in its sole and absolute discretion, to issue, amend,
increase, or extend any Credit (including any Outstanding Credit) after the
Final Termination Date, the rights and obligations of the parties to the
Reimbursement Agreement in respect of each such Credit (including each
Outstanding Credit) shall continue to be governed by and subject to the terms
and conditions of the Reimbursement Agreement, (d) during the continuance of any
Event of Default and after the Final Termination Date, the Issuer shall have all
the rights and remedies provided in the Reimbursement Agreement (including
Section 18 thereof), which rights and remedies include the right to declare the
amount of each Outstanding Credit and any other Obligations then outstanding or
accrued to be due and payable by the applicable Applicant Party immediately, in
which case such Applicant Party shall pay the applicable amount to the Issuer to
be applied to pay any matured Obligations and held as cash collateral in a
non-interest bearing account for any contingent Obligations, and (e) nothing in
this letter agreement limits, impairs, or waives, or shall be deemed to limit,
impair, or waive, any or all rights or remedies of the Issuer arising under or
in connection with the Reimbursement Agreement, all of which rights and remedies
are expressly reserved by the Issuer.





--------------------------------------------------------------------------------







Each Applicant Party hereby represents and warrants, and where applicable
covenants and agrees, that (a) (i) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization with the power
and authority to carry on its business; (ii) its execution, delivery and
performance of this letter agreement, (A) are within its powers, (B) have been
duly authorized, (C) do not contravene any charter provision, by-law,
resolution, contract or other undertaking binding on or affecting it or any of
its properties, (D) do not violate any applicable domestic or foreign law, rule
or regulation (including any Anti-Corruption Law or Anti-Terrorism Law), or any
order, writ, judgment, decree, award or permit of any arbitration tribunal,
court or other governmental authority applicable to it or any of its properties,
and (E) do not require any notice, filing or other action to or by any
governmental authority (other than those that have been made or obtained and are
in full force and effect); and (iii) this letter agreement is its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (b) no Event of Default has occurred and is continuing nor would any
Event of Default exist immediately after giving effect to this letter agreement
and the transactions contemplated hereby, and (c) the representations and
warranties of each Applicant Party appearing in the Reimbursement Agreement were
true and correct in all material respects as of the date when made, and,
immediately after giving effect to this letter agreement and the transactions
contemplated hereby, such representations and warranties continue to be true and
correct in all material respects with the same effect as if made on the date
hereof, except to the extent that such representations and warranties expressly
refer to an earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.


At any time and from time to time, upon the written request of the Issuer, and
at the cost and expense of the Applicant Parties, each Applicant Party shall
promptly execute, acknowledge and/or deliver all such further instruments and
agreements and take such further actions as may be reasonably necessary or
appropriate to more fully implement the purposes of this letter agreement, the
Reimbursement Agreement, or the other Loan Documents.


The Reimbursement Agreement, after giving effect to this letter agreement, and
each application for a Credit previously delivered under the Reimbursement
Agreement are hereby ratified and confirmed and shall continue in full force and
effect. All references to the Reimbursement Agreement in the Loan Documents or
any application for a Credit previously delivered under the Reimbursement
Agreement shall be deemed to be references to the Reimbursement Agreement after
giving effect to this letter agreement and as the same may be further amended,
supplemented or otherwise modified from time to time.


The provisions of Sections 21 (Notices, etc.), 22 (Successors and Assigns), 23
(Modification; No Waiver), 24 (Entire Agreement; Remedies Cumulative), 26
(Governing Law, etc.), 27 (Jurisdiction, Service of Process, etc.) and 28 (Jury
Trial Waiver) of the Reimbursement Agreement shall apply, mutatis mutandis, to
this letter agreement. This letter agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this letter agreement by any electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this letter agreement.


[Signature page follows]





--------------------------------------------------------------------------------







 
Very truly yours,
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Anthony F. Calabrese
 
Name:
Anthony F. Calabrese
 
Title:
Director
 
 
 
 
By:
/s/ Christopher J. Shaw
 
Name:
Christopher J. Shaw
 
Title:
Vice President



 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
By:
/s/ Anthony F. Calabrese
 
Name:
Anthony F. Calabrese
 
Title:
Director
 
 
 
 
By:
/s/ Christopher J. Shaw
 
Name:
Christopher J. Shaw
 
Title:
Vice President



Accepted and agreed to as of
 
 
 
the date first above written:
 
 
 
 
 
 
 
 
SUNPOWER CORPORATION    
 
SUNPOWER CORPORATION    
 
 
 
 
 
By:
/s/ Shawn Fitzgerald
 
By:
/s/ Charles Boynton
Name:
Shawn Fitzgerald
 
Name:
Charles Boynton
Title:
VP, Finance, and Treasurer
 
Title:
EVP and CFO
 
 
 
 
 
SUNPOWER CORPORATION, SYSTEMS
 
SUNPOWER CORPORATION, SYSTEMS
 
 
 
 
 
By:
/s/ Shawn Fitzgerald
 
By:
/s/ Charles Boynton
Name:
Shawn Fitzgerald
 
Name:
Charles Boynton
Title:
Treasurer
 
Title:
CFO










